FILED
                                                                   Jul 28 2020, 9:22 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Andrea L. Ciobanu                                      Adam Lenkowsky
Ciobanu Law, P.C.                                      Roberts Litigation Group
Indianapolis, Indiana                                  Indianapolis, Indiana



                                             IN THE

    COURT OF APPEALS OF INDIANA

Sanders Kennels, Inc.,                                      July 28, 2020
Appellant/Defendant/                                        Court of Appeals Case No.
Counter-Plaintiff,                                          20A-CC-675

        v.                                                  Appeal from the Marion
                                                            Superior Court
Gary Lane,                                                  The Hon. Gary L. Miller,
                                                            Judge
Appellee/Plaintiff/
Counter-Defendant.                                          Trial Court Cause No.
                                                            49D03-1610-CC-37906



Bradford, Chief Judge.




Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020                           Page 1 of 15
                                            Case Summary
[1]   Around 2013, Gary Lane contacted Sanders Kennels, Inc., a Georgia

      corporation, about purchasing Presa Canario dogs for breeding. Lane and

      Sanders Kennels eventually entered into a verbal contract, pursuant to which

      Lane agreed that he would sell any dogs received from Sanders Kennels under

      its name but that he could sell any puppies under his. Sanders Kennels agreed

      that it would provide a measure of lifetime care for the dogs and their offspring

      and would refer any potential customers from Indiana to Lane. From 2014 to

      2016, Lane purchased, agreed to purchase, or received several Presa Canarios

      from Sanders Kennels, none of which were suitable for professional breeding.

[2]   In October of 2016, Lane sued Sanders Kennels for breach of contract, fraud,

      theft, and conversion. In January of 2017, Sanders Kennels moved to dismiss

      Lane’s complaint on the basis that the trial court lacked personal jurisdiction

      over it, which motion the trial court denied. In June of 2017, Sanders Kennels

      filed a counterclaim for defamation based on social media posts Lane had made

      that were critical of Sanders Kennels. In January of 2018, Sanders Kennels’

      counsel withdrew. In June of 2019, Lane issued his requests for admissions to

      Sanders Kennels, which the trial court deemed admitted when Sanders Kennels

      failed to respond. In November of 2019, Lane moved for summary judgment

      on his claims and Sanders Kennels’ counterclaim, to which Sanders Kennels

      also failed to respond. In February of 2020, the trial court entered summary

      judgment in favor of Lane and awarded damages. In March of 2020, Sanders




      Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020         Page 2 of 15
      Kennels moved for relief from judgment and/or to correct error, which motions

      the trial court denied.

[3]   Sanders Kennels contends that the trial court abused its discretion in denying its

      motion for relief from judgment because it was never served with several filings

      and orders. Sanders Kennels also contends that the trial court abused its

      discretion in denying its motion to correct error because it lacked personal

      jurisdiction over Sanders Kennels and because it erroneously entered summary

      judgment in favor of Lane. Finding no merit in Sanders Kennels’ arguments,

      we affirm.


                             Facts and Procedural History
[4]   Lane is a dog breeder in Indianapolis, and Sanders Kennels is a dog breeding

      business operated by Noah Sanders in Dawsonville, Georgia. Around 2013,

      after seeing a Sanders Kennels advertisement in Dog Fancy magazine in 2009,

      Lane contacted Sanders Kennels about purchasing Presa Canario dames and

      sires for breeding. Sanders Kennels represented to Lane that it would provide

      him healthy, breed-quality, pure-bred Presa Canarios, as well as supporting

      ancestry documentation. Lane and Sanders Kennels entered into an informal,

      unwritten business arrangement, pursuant to which Lane would purchase Presa

      Canarios and breed them, sell the dogs purchased from Sanders Kennels under

      the Sanders Kennels name, and would sell any offspring under his name. In

      return, Sanders Kennels agreed to provide lifetime support for the Presa

      Canarios they provided to Lane and their offspring, which consisted of




      Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020         Page 3 of 15
      consultation regarding the sale, care, and treatment of the dogs. Finally,

      Sanders Kennels agreed to refer potential Indiana customers to Lane.

[5]   Between November of 2014 and March of 2016, Lane purchased, agreed to

      purchase, or received several Presa Canarios from Sanders Kennels, all of

      which were unsuitable for professional breeding due to health problems,

      undocumented ancestry, overbreeding, or some combination of the above.

      Beginning in or around March of 2016, Lane made several postings on various

      social media that were critical of Sanders Kennels.

[6]   On October 24, 2016, Lane sued Sanders Kennels, alleging breach of contract,

      fraud, theft, and conversion. The summons issued to the Indiana Secretary of

      State identified Sanders Kennels’ address as 1301 Elliot Family Parkway,

      Dawsonville, Georgia, 30534 (“the Mailing Address”). On January 5, 2017,

      Sanders Kennels moved to dismiss Lane’s complaint on the basis that the trial

      court lacked personal jurisdiction over it. On January 25, 2017, Lane

      responded to Sanders Kennels’ motion to dismiss and attached a sworn

      affidavit from Lane detailing the informal business relationship he had with

      Sanders Kennels. On May 19, 2017, the trial court denied Sanders Kennels’

      motion to dismiss. On June 16, 2017, Sanders Kennels filed a counterclaim

      alleging defamation. On January 22, 2018, counsel for Sanders Kennels moved

      for leave to withdraw, which leave the trial court granted the next day. Counsel

      did not appear for Sanders Kennels again until March of 2020.

[7]   Meanwhile, on June 7, 2019, Lane served his requests for admissions on

      Sanders Kennels, and the certificate of service indicated that requests were



      Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020        Page 4 of 15
      mailed to Sanders Kennels at the Mailing Address. Sanders Kennels did not

      respond to the requests for admissions. On July 17, 2019, Lane moved to deem

      his requests for admissions from Sanders Kennels admitted, which motion

      indicated that it was mailed to Sanders Kennels at the Mailing Address. The

      trial court’s August 7, 2019, order deeming the requests for admissions admitted

      listed Sanders Kennels’ address as the Mailing Address, and the chronological

      case summary (“CCS”) indicates that “Automated Paper Notice” was issued to

      the parties. Appellee’s App. Vol. II p. 8.

[8]   On November 14, 2019, Lane moved for summary judgment, and the certificate

      of service indicated that the motion was mailed to Sanders Kennels at the

      Mailing Address. On December 17, 2019, the trial court entered summary

      judgment in favor of Lane. The trial court’s order indicates that a copy was

      sent to the Mailing Address, and the CCS shows an “Automated Paper Notice”

      being sent to Sanders Kennels. Appellee’s App. Vol. II p. 8. On January 14,

      2020, Lane moved to continue the damages hearing, which motion indicated

      that it was mailed to the Mailing Address, and when the trial court granted

      Lane’s motion the next day, its order included Sanders Kennels’ address, and

      the CCS shows that “Automated Paper Notice” was given. Appellee’s App.

      Vol. II pp. 8–9. On February 12, 2020, the trial court entered final judgment in

      favor of Lane in the amount of $277,312.60. The trial court’s order on final

      judgment included Sanders Kennels’ address as the Mailing Address, and the

      CCS shows an “Automated Paper Notice” being sent to Sanders Kennels.

      Appellee’s App. Vol. II p. 8.




      Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020       Page 5 of 15
[9]    On March 10, 2020, Sanders Kennels, represented by counsel again, moved to

       correct error and/or for relief from judgment pursuant to Indiana Trial Rules 59

       and 60. On March 11, 2020, the trial court denied Sanders Kennels’ motion to

       correct error and for relief from judgment.


                                   Discussion and Decision
                           I. Motion for Relief from Judgment
[10]   Sanders Kennels contends that the trial court abused its discretion in denying its

       motion for relief from judgment. Trial Rule 60(B) provides, in part, that “[o]n

       motion and upon such terms as are just the court may relieve a party or his legal

       representative from a judgment, including a judgment by default[.]”

               Our scope of review for the grant or denial of a T.R. 60(B)
               motion is limited to whether the trial court abused its discretion.
               An abuse of discretion occurs where the trial court’s judgment is
               clearly against the logic and effect of the facts and inferences
               supporting the judgment for relief.
       McIntyre v. Baker, 703 N.E.2d 172, 174 (Ind. Ct. App. 1998) (citations omitted).

[11]   Pursuant to Trial Rule 60(B)(1), a party may obtain relief from judgment for

       “mistake, surprise, or excusable neglect”:

               Under subsection (B)(1), a trial court may relieve a party from a
               default judgment for “mistake, surprise, or excusable neglect” if
               the party files a motion within one year of the judgment and
               alleges a meritorious claim or defense. Addressed to the trial
               court’s equitable discretion, “[a] Trial Rule 60(B)(1) motion does
               not attack the substantive, legal merits of a judgment, but rather
               addresses the procedural, equitable grounds justifying the relief
               from the finality of a judgment.” [Kmart Corp. v. Englebright, 719
N.E.2d 1249, 1254 (Ind. Ct. App. 1999) (citation omitted), trans.



       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020              Page 6 of 15
               denied]. Because “[t]here is no general rule as to what constitutes
               excusable neglect under Trial Rule 60(B)(1),” “[e]ach case must
               be determined on its particular facts.” Id. (citations omitted).
       Huntington Nat. Bank v. Car-X Assoc. Corp., 39 N.E.3d 652, 655 (Ind. 2015). A

       movant filing pursuant to subsection 60(B)(1) must also allege a meritorious

       claim or defense. T.R. 60(B).

[12]   Sanders Kennels contends that its neglect to respond to Lane’s requests for

       admissions, summary judgment motion, the trial court’s order setting a

       damages hearing, and the trial court’s order continuing the damages hearing

       was excusable because it did not have notice of any of those documents.

       Sanders Kennels claims the record indicates that only electronic service of these

       documents was attempted, service that would have failed because Sanders

       Kennels had no email address registered with the Indiana Case Management

       System at the time.

[13]   While Sanders Kennels’ claim would likely be compelling if true, the notion

       that Lane only attempted electronic service is fatally undercut by the record.

       Sanders Kennels does not dispute that the Mailing Address is correct, and it

       was to this address that Lane’s complaint was first sent, which Sanders Kennels

       obviously received, because it retained counsel and responded to it. Regarding

       the orders at issue, the record clearly indicates that “Automated Paper Notice”

       was issued of the trial court’s orders deeming the requests for admissions

       admitted, entering summary judgment in favor of Lane, and continuing the

       damages hearing. Appellee’s App. Vol. II pp. 8–9. Moreover, all three of the

       orders contained the Mailing Address, and the order entering summary



       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020          Page 7 of 15
       judgment in favor of Lane specifically indicated that a copy was sent to that

       address.

[14]   As for Lane’s filings, namely his requests for admissions, motion to deem the

       requests admitted, and summary-judgment motion, and the summary-judgment

       motion’s accompanying memorandum, all contained certificates of service

       indicating that they were mailed to the Mailing Address. The requests for

       admissions provided that “a true and accurate copy of the foregoing was served

       on June 7, 2019 by U.S. Mail, Postage Prepaid, addressed to: Noah Sanders[,]

       SANDERS KENNELLS [sic] LLC[,] 1301 Elliot Family Parkway[,]

       Dawsonville, GA 30534[.]” Appellant’s App. Vol. II p. 87. The motion to

       deem the requests admitted, the summary judgment motion, and the summary-

       judgment motion’s accompanying memorandum all provided that “a true and

       accurate copy of the foregoing was mailed, postage prepaid, […] addressed to:

       Noah Sanders[,] SANDERS KENNELS [,] 1301 Elliot Family Parkway[,]

       Dawsonville, GA 30534[.]” Appellant’s App. Vol. II pp. 74, 90; Vol. III p. 11.

[15]   Indiana Trial Rule 5(B)(2) provides that

               [i]f service is made by mail, the papers shall be deposited in the
               United States mail addressed to the person on whom they are
               being served, with postage prepaid. Service shall be deemed complete
               upon mailing. Proof of service of all papers permitted to be mailed
               may be made by […] certificate of an attorney. […] Service by
               delivery or by mail at such address shall be deemed sufficient and
               complete.
       (Emphases added). Because the record clearly indicates that the filings in

       question were mailed, postage paid, to Sanders Kennels, the requirements of




       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020          Page 8 of 15
       Trial Rule 5(B)(2) were thereby satisfied. To summarize, because the record

       clearly indicates that Sanders Kennels was properly served with the documents

       in question, it has failed to establish that the trial court abused its discretion by

       failing to determine that its neglect was excused by a lack of notice.

       Consequently, we need not address Sanders Kennels’ claim that it had a

       meritorious claim or defense to Lane’s summary-judgment motion.

                                   II. Motion to Correct Error
[16]   In the alternative, Sanders Kennels contends that the trial court abused its

       discretion in denying his motion to correct error.

               In general, we review a trial court’s ruling on a motion to correct
               error for an abuse of discretion. Hawkins v. Cannon, 826 N.E.2d
658, 661 (Ind. Ct. App. 2005), trans. denied. However, to the
               extent the issues raised […] are purely questions of law, our
               review is de novo. See Ind. BMV v. Charles, 919 N.E.2d 114, 116
               (Ind. Ct. App. 2009) (“Although rulings on motions to correct
               error are usually reviewable under an abuse of discretion
               standard, we review a case de novo when the issue ... is purely a
               question of law.”); Christenson v. Struss, 855 N.E.2d 1029, 1032
               (Ind. Ct. App. 2006) (challenge to magistrate’s authority to
               conduct hearing on motion to correct error presented question of
               law reviewed de novo).
       City of Indpls. v. Hicks, 932 N.E.2d 227, 230 (Ind. Ct. App. 2010), trans. denied.

                             A. Motion to Withdraw Admissions
[17]   Sanders Kennels argues that the trial court abused its discretion in not allowing

       it to withdraw its admissions. Trial Rule 36(B) provides, in part, that “the court

       may permit withdrawal or amendment when the presentation of the merits of

       the action will be subserved thereby and the party who obtained the admission



       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020             Page 9 of 15
       fails to satisfy the court that withdrawal or amendment will prejudice him in

       maintaining his action or defense on the merits.” Sanders Kennels, however,

       did not raise this claim until its motion to correct error, and it is well-settled that

       “[a] party may not raise an issue for the first time in a motion to correct

       error[.]” Van Winkle v. Nash, 761 N.E.2d 856, 859 (Ind. Ct. App. 2002).1

                                        B. Personal Jurisdiction
[18]   Sanders Kennels contends that the trial court erred in denying its motion to

       dismiss, which was based on its claim that the trial court did not have personal

       jurisdiction over it. Because personal jurisdiction is a question of law, the

       determination of the existence of personal jurisdiction is subject to de novo

       review. LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 965 (Ind. 2006). To the

       extent that personal jurisdiction turns on facts such as contacts of the defendant

       with the forum state, however, the findings of fact by the trial court are

       reviewed for clear error. Id.

               The Due Process Clause of the Fourteenth Amendment requires
               that before a state may exercise jurisdiction over a defendant, the
               defendant must have “certain minimum contacts with [the state]
               such that the maintenance of the suit does not offend ‘traditional
               notions of fair play and substantial justice.’” Int’l Shoe Co. v.
               Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945)
               (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L.
               Ed. 278 (1940)).




       1
         This argument, like Sanders Kennels’ Trial Rule 60(B) argument, is premised on Lane’s alleged failure to
       serve Sanders Kennels with his requests for admissions. We have already determined, however, that the
       record does not support this allegation.




       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020                               Page 10 of 15
               [….]
               If the defendant’s contacts with the forum state are not
               “continuous and systematic,” specific jurisdiction may be
               asserted if the controversy is related to or arises out of the
               defendant’s contacts with the forum state. [Helicopteros Nacionales
               de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8, 104 S. Ct. 1868,
               80 L. Ed. 2d 404 (1984).] Specific jurisdiction requires that the
               defendant purposefully availed itself of the privilege of
               conducting activities within the forum state so that the defendant
               reasonably anticipates being haled into court there. Burger King
               Corp. v. Rudzewicz, 471 U.S. 462, 474–75, 105 S. Ct. 2174, 85 L.
               Ed. 2d 528 (1985). A single contact with the forum state may be
               sufficient to establish specific jurisdiction over a defendant, if it
               creates a “substantial connection” with the forum state and the
               suit is related to that connection. McGee v. Int’l Life Ins. Co., 355
U.S. 220, 223, 78 S. Ct. 199, 2 L. Ed. 2d 223 (1957). But a
               defendant cannot be haled into a jurisdiction “solely as a result of
               random, fortuitous, or attenuated contacts or of the unilateral
               activity of another party or a third person.” Burger King, 471 U.S.
               at 475, 105 S. Ct. 2174 (internal quotation marks omitted) (citing
               Helicopteros, 466 U.S. at 417, 104 S. Ct. 1868; Keeton v. Hustler
               Magazine, Inc., 465 U.S. 770, 774, 104 S. Ct. 1473, 79 L. Ed. 2d
790 (1984); World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
286, 299, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)).
       LinkAmerica Corp., 857 N.E.2d at 967.

[19]   As an initial matter, to the extent that Sanders Kennels disputes the nature of its

       business agreement with Lane, Lane submitted a sworn affidavit with his

       response to Sanders Kennels’ motion to dismiss describing the nature of his

       business agreement with Sanders Kennels. The affidavit indicates that Lane

       and Sanders Kennels had an informal business arrangement, pursuant to which

       Lane would purchase Presa Canarios and breed them, sell the dogs purchased

       from Sanders Kennels under the Sanders Kennels name, and would sell any


       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020           Page 11 of 15
       offspring under his name. The affidavit also indicates that Sanders Kennels

       agreed to provide lifetime support for any Presa Canarios it sold to Lane, as

       well as any puppies, which included consultation regarding the sale, care, and

       treatment of the dogs. Finally, the affidavit indicates that Sanders Kennels

       agreed to forward inquiries from potential Indiana customers to Lane. The trial

       court was entitled to credit Lane’s affidavit regarding the nature of the business

       relationship between Lane and Sanders Kennels and apparently did so.

       LinkAmerica Corp., 857 N.E.2d at 965.

[20]   That said, Sanders Kennels argues that it did not purposefully avail itself of the

       privilege of conducting business in Indiana because it did not attempt or intend

       to serve the Indiana market, it did not transport dogs to Indiana, it is not

       registered to do business in Indiana, no employee ever travelled to Indiana for

       business purposes, contracts were agreed upon over the telephone, and payment

       was made using a credit card processing system in Georgia. Sanders Kennels

       also argues that its 2009 advertisement in Dog Fancy did not create a substantial

       connection to Indiana. While this is all well and good, Lane does not argue

       that any of it is the reason Indiana can exercise personal jurisdiction over

       Sanders Kennels—he argues that the anticipated ongoing nature of their

       business agreement is. Sanders Kennels responds to this contention by arguing,

       essentially, that any business relationship it may have had with Lane is

       irrelevant because Lane’s claims arose from the sales of individual dogs, not the

       business relationship. We do not believe that it is possible to separate the sale

       of the dogs from the business agreement. Indeed, the sale of dogs was the entire




       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020         Page 12 of 15
       point of the business relationship, from which all of the other obligations

       flowed. Sanders Kennels would not be able to provide lifetime support for dogs

       that were never delivered, and there would be no point in referring potential

       customers to Lane if he had no Presa Canarios to sell.

[21]   With this in mind, we turn to the question of whether Lane and Sanders

       Kennels’ business agreement was sufficient to subject Sanders Kennels to the

       jurisdiction of Indiana courts. The United States Supreme Court has noted that

       “[w]ith respect to interstate contractual obligations, we have emphasized that

       parties who ‘reach out beyond one state and create continuing relationships and

       obligations with citizens of another state’ are subject to regulation and sanctions

       in the other State for the consequences of their activities.” Burger King Corp.,
471 U.S. at 473 (citation omitted). Moreover, when considering contracts,

       “prior negotiations and contemplated future consequences, along with the terms of

       the contract and the parties’ actual course of dealing […] must be evaluated in

       determining whether the defendant purposefully established minimum contacts

       within the forum.” Id. at 479 (emphasis added).

[22]   We have little trouble concluding that Sanders Kennels created sufficient

       contacts with Indiana to establish specific jurisdiction; its contacts with Indiana

       are hardly “random, fortuitous, or attenuated[,]” nor are we determining that it

       is subject to the jurisdiction of Indiana’s courts by virtue “of the unilateral

       activity of another party or a third person.” LinkAmerica Corp., 857 N.E.2d at

       967 (citing Burger King, 471 U.S. at 475). Sanders Kennels reached out beyond

       Georgia into Indiana and created what was anticipated to be a continuing



       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020           Page 13 of 15
       relationship with Lane, with all of its expected benefits and obligations. In light

       of Sanders Kennels’ continuing obligations to Lane, it was reasonable to expect

       that it might be haled into an Indiana court at some point. See LinkAmerica

       Corp., 857 N.E.2d at 967. Because we conclude that the trial court had specific

       personal jurisdiction over Sanders Kennels as matter of law, Sanders Kennels

       has failed to establish that the trial court erred in denying its motion to dismiss.2

                                         C. Summary Judgment
[23]   Finally, Sanders Kennels contends that the trial court abused its discretion in

       denying its motion to correct error, in which it sought the withdrawal of its

       entry of summary judgment in favor of Lane on his claims and Sanders

       Kennels’ counterclaim. When reviewing the grant or denial of a summary

       judgment motion, we apply the same standard as the trial court. Merchs. Nat’l

       Bank v. Simrell’s Sports Bar & Grill, Inc., 741 N.E.2d 383, 386 (Ind. Ct. App.

       2000). Summary judgment is appropriate only where the evidence shows there

       is no genuine issue of material fact and the moving party is entitled to a

       judgment as a matter of law. Id.; Ind. Trial Rule 56(C). To prevail on a motion



       2
         If it is determined that a defendant has contacts with the forum state sufficient for general or specific
       jurisdiction, due process also requires that the assertion of personal jurisdiction over the defendant be
       reasonable. LinkAmerica Corp., 857 N.E.2d at 967 We need not address the question of whether assertion of
       personal jurisdiction over Sanders Kennels is reasonable, however, because Sanders Kennels argues only that
       minimum contacts did not exist. It is worth noting that the assertion of personal jurisdiction will rarely be
       found unreasonable if minimum contacts exist. Id.
       Sanders Kennels also claims that the trial court does not have jurisdiction pursuant to Trial Rule 4.4,
       commonly referred to as Indiana’s long-arm provision. The Indiana Supreme Court has stated that “[t]he
       2003 amendment to Indiana Trial Rule 4.4(A) was intended to, and does, reduce analysis of personal
       jurisdiction to the issue of whether the exercise of personal jurisdiction is consistent with the Federal Due
       Process Clause.” LinkAmerica Corp., 857 N.E.2d at 967 Consequently, we do not separately address Sanders
       Kennels’ arguments pursuant to Trial Rule 4.4(A).




       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020                                Page 14 of 15
       for summary judgment, a party must demonstrate that the undisputed material

       facts negate at least one element of the other party’s claim. Merchs. Nat’l Bank,
741 N.E.2d at 386.

[24]   Sanders Kennels makes several arguments regarding Lane’s motion for

       summary judgment and designated evidence, including that some of his

       designated evidence was improperly included, he failed to designate evidence

       tending to show the existence of a verbal contract, and that several claims were

       insufficiently pled. We need not address any of these claims on the merits,

       however, because “[i]t is well settled that arguments not presented to the trial

       court on summary judgment are waived on appeal.” King v. Ebrens, 804 N.E.2d
821, 826 (Ind. Ct. App. 2004). It also does not help Sanders Kennels that it

       raised some or all of these arguments in its motion to correct error, for it is

       equally well-settled that, as mentioned, “[a] party may not raise an issue for the

       first time in a motion to correct error[.]” Van Winkle, 761 N.E.2d at 859.

       Sanders Kennels has failed to establish that the trial court abused its discretion

       in denying his motion to correct error.

[25]   The judgment of the trial court is affirmed.


       Baker., J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CC-675 | July 28, 2020          Page 15 of 15